—In an action, inter alia, to recover damages for breach of contract and breach of warranty, the defendant appeals from an order of the Supreme Court, Suffolk County (Molia, J.), entered June 11, 2001, which denied its motion to dismiss the first, second, third, fourth, and sixth causes of action asserted by the plaintiffs Polymer Plastics Corp., and Vitricon, Inc., as barred by the statute of limitations.
Ordered that the order is affirmed, with costs.
Since the defendant could have raised its standing argument on a prior appeal, and it failed to set forth any new facts to warrant reversal of the prior order and dismissal of the complaint, it waived appellate review of its standing argument (see Duffy v Holt-Harris, 260 AD2d 595; Matter of Gerzof v Coons, 177 AD2d 487).
With the exception of its standing argument, the defendant seeks to raise again the very issues previously considered and decided against it on a prior appeal (see EIFS, Inc. v Morie Co., 281 AD2d 512). Reconsideration of those issues is barred by the doctrine of the law of the case (see Prato v Vigliotta, 277 AD2d 214; Ometz Realty Corp. v Vanette Auto Supplies, 262 AD2d 539). Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.